                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MORRIS GREEN,                                        Case No. 17-cv-00607-TSH
                                   8                      Plaintiff,
                                                                                              DISCOVERY ORDER
                                   9               v.
                                                                                              Re: Dkt. No. 111
                                  10     CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Following oral argument this morning, the Court ORDERS as follows:

                                  14          1.        In response to interrogatory 19, the City shall identify individuals who were

                                  15   medically separated from their employment with the SFPUC Wastewater Enterprise from 2009 to

                                  16   the present.

                                  17          2.        In response to RFP 38, the City shall produce documents sufficient to show the race

                                  18   of individuals employed by SFPUC.

                                  19          3.        In response to RFP 39, the City shall produce documents sufficient to show the

                                  20   racial distribution of SFPUC employees.

                                  21          4.        In response to interrogatory 22, the City shall state the percentage of African

                                  22   Americans and Native Americans by job classification within SFPUC.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: September 12, 2019

                                  27
                                                                                                      THOMAS S. HIXSON
                                  28                                                                  United States Magistrate Judge
